Citation Nr: 1035375	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-03 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
hypertension, rated 10 percent disabling prior to July 9, 2009, 
and 20 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for 
valvular heart disease with coronary artery disease, rated 30 
percent disabling prior to July 9, 2009, and 60 percent disabling 
thereafter.


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.  

In a July 2006 rating decision, the RO granted service connection 
for hypertension and assigned an initial disability evaluation of 
10 percent, effective from January 12, 1998.  In a rating 
decision dated in August 2008, the RO confirmed and continued the 
30 percent rating for the valvular heart disease, but assigned a 
temporary evaluation of 100 percent effective July 20, 2006 for 
convalescence following surgical treatment.  A 30 percent rating 
was assigned from October 1, 2006.  The 10 percent evaluation for 
hypertension was continued.

In a rating decision issued in September 2009, the RO increased 
the disability rating for valvular heart disease with coronary 
artery disease to 60 percent, effective from July 9, 2009.  The 
disability rating for hypertension was also increased, to 20 
percent, also effective from July 9, 2009.  As these ratings were 
not full grants of the benefits sought on appeal, the issues 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran was initially represented by a private attorney in 
his claim for disability benefits.  However, in letters sent to 
VA in January 2010 and February 2010, the attorney withdrew his 
representation of the Veteran.  The Veteran has not designated 
another representative.

The Veteran and a witness testified before the undersigned at a 
hearing held in February 2010.  A transcript of the hearing is of 
record.  Following the hearing, the Veteran submitted additional 
evidence, consisting of a written statement from his wife, with a 
waiver of initial RO review and consideration.  

Additional medical evidence in the form of VA treatment records 
were later received at the Board.  The Veteran has chosen not to 
waive initial AOJ consideration of this evidence.  See letter 
dated August 12, 2010.  As a result, the Board may not consider 
this evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected 
valvular heart disease with coronary artery disease, and 
hypertension.

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
the Veteran is afforded every possible consideration with regard 
to his claim.  

Subsequent to the last supplemental statement of the case (SSOC), 
the Veteran submitted additional medical without a waiver of 
initial consideration by the agency of original jurisdiction.  
Upon remand, the RO must undertake initial consideration of this 
evidence and issue another SSOC.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The case should again be reviewed by the RO 
on the basis of the additional evidence.  If 
the benefits sought are not granted in full, 
the Veteran should be furnished an SSOC, 
which considers the evidence received 
following the issuance of the last statement 
of the case and supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S.  Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
